            Case 2:18-cv-01658-KJN Document 42 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SMILEY MARTIN,                                    No. 2: 18-cv-1658 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14       J. HER,
15                         Defendant.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendant’s summary judgment motion. (ECF

19   No. 33.)

20             In the summary judgment motion, defendant cites plaintiff’s deposition testimony.

21   Defendant attaches as exhibits the pages of plaintiff’s deposition transcript cited in the summary

22   judgment motion. However, defendant did not submit a copy of plaintiff’s entire deposition

23   transcript.1 See Local Rule 133(j).

24   ////

25   ////

26
     1
27      The docket does not contain a notice stating that defendant lodged a hard, courtesy copy of
     plaintiff’s deposition transcript. The undersigned also cannot locate a copy of plaintiff’s
28   deposition transcript in his email box.
                                                       1
        Case 2:18-cv-01658-KJN Document 42 Filed 08/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this order,

 2   defendant shall either lodge a hard, courtesy copy of plaintiff’s deposition transcript or submit an

 3   electronic copy of the deposition transcript to the undersigned’s email box.

 4   Dated: August 10, 2020
 5

 6

 7

 8   Mart1658.dep
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
